UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K þANNUAL REPORT PURSUANT TO SECTION 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to 000-30062 (CommissionFile Number) CAPITAL BANK 401(k) RETIREMENT PLAN (Full title of the plan) CAPITAL BANK CORPORATION 333 Fayetteville Street, Suite 700 Raleigh, North Carolina 27601 (Name of issuer of the securities held pursuant to the plan and address of its principal executive office) CAPITAL BANK CORPORATION Capital Bank 401(k) Retirement Plan INDEX Page No. Report of Independent Registered Certified Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Benefits 4 Statement of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 Supplemental Schedule*: Schedule H, Line 4i: Schedule of Assets (Held at End of Year) 12 Signatures 13 Exhibit 23 – Consent of Independent Registered Certified Public Accounting Firm * Other schedules required by Section 2520.103-10 of the Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 (“ERISA”) have been omitted because they are not applicable. - 2 - Report of Independent Registered Certified Public Accounting Firm Tothe Participants and Administrator of Capital Bank 401(k) Retirement Plan In our opinion, the accompanying statements of net assets available for benefits and the related statement of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of Capital Bank 401(k) Retirement Plan (the “Plan”) at December 31, 2011 and 2010,and the changes in net assets available for benefits for the year ended December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule of Assets (Held at End of Year)is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. As further described in Note 1 to the financial statements, effective February 1, 2012, the Plan merged into the Capital Bank 401(k) Plan. /s/ PricewaterhouseCoopers LLP Miami, Florida June 25, 2012 - 3 - Capital Bank 401(k) Retirement Plan Statements of Net Assets Available for Benefits December 31, 2011 and 2010 Assets Participant-directed investments, at fair value $ $ Receivables: Employee contributions Notes receivable from participants Total receivables Net assets reflecting investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. - 4 - Capital Bank 401(k) Retirement Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2011 Additions to net assets attributed to income (loss): Interest and dividends $ Net depreciation in fair value of investments ) Total investment income (loss) ) Interest income on notes receivable from participants Contributions: Employee Participant rollover Total contributions Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net decrease ) Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. - 5 - Capital Bank 401(k) Retirement Plan – Notes to Financial Statements 1.Description of Plan The following description of the Capital Bank 401(k) Retirement Plan (the “Plan”) provides only general information. Participants should refer to the Plan Agreement for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan, which covers substantially all full-time employees of Capital Bank Corporation (the “Company”). The Plan was established effective September 1, 1997 and is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). On January 28, 2011, Capital Bank Financial Corp. (“CBF,” formerly North American Financial Holdings, Inc.) acquired a controlling interest in the Company, and on June 30, 2011, Capital Bank, formerly a wholly-owned subsidiary of the Company and the legal employer of the Plan’s participants, merged with and into NAFH National Bank, a national banking association, with NAFH National Bank as the surviving entity. In connection with the bank merger, NAFH National Bank changed its name to Capital Bank, NA. On September 7, 2011, CBF acquired a controlling interest in Green Bankshares, Inc. (“Green Bankshares”) and merged its banking subsidiary, GreenBank, with and into Capital Bank, NA. Following the GreenBank merger, Capital Bank, NA is now owned by the Company, CBF, TIB Financial Corp. (“TIB Financial”), and Green Bankshares. CBF is the owner of approximately 83% of the Company’s common stock, approximately 94% of TIB Financial’s common stock and approximately 90% of Green Bankshares’ common stock. Plan Termination The Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA and its related regulations. In the event of Plan termination, 100% of each participant’s account becomes nonforfeitable as of the date of termination. Effective January 1, 2012, CBF created a new plan called the “Capital Bank 401(k) Plan” and this new plan will be offered to all of CBF’s employees. Effective February 1, 2012 the Plan merged with the Capital Bank 401(k) Plan and all Plan assets were transferred to Fidelity Management Trust Company, the trustee, custodian and recordkeeper of the Capital Bank 401(k) Plan. Plan Administration Effective October 1, 2010, the Plan appointed Pentegra Retirement Services, Inc. the trustee and record keeper for the Plan. Eligibility of Participation All full-time employees over the age of 18 are eligible to participate in the Plan. Contributions Participant contributions are voluntary, and the Company imposes no limitations on participant contributions other than certain Internal Revenue Code (“IRC”) limitations. Participants who have attained age 50 before the end of the Plan year are eligible to make catch-up contributions. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. Participants direct the investment of their contributions into various investment options offered by the Plan. The Company may make a discretionary match on participant contributions. Effective June 1, 2009, the Company suspended its discretionary match on participant contributions to the Plan. Prior to this date, the Company matched 100% of individual participant contributions up to 6% of the employee’s eligible salary. Additionally, the Company may make a discretionary non-elective contribution on a pro-rata basis based on participant compensation to total compensation for all participants. The Company did not make any discretionary non-elective contributions to the Plan in 2011 or 2010. Contributions are subject to certain limitations. Participants may make changes in their contribution percentage semi-monthly. - 6 - Capital Bank 401(k) Retirement Plan – Notes to Financial Statements Investments Upon enrollment in the Plan, participants may direct the investment of contributions to any of the investment options offered by the Plan, including 19 mutual funds, and one common collective trust fund. Contributions are allocated to investment options in whole percentages with a minimum of 1% per elected investment option. The Plan permits participants to redistribute asset balances and to change investment allocations on a daily basis during business days. Vesting Participants are vested immediately in their contributions plus actual earnings thereon. In the event of Plan termination, 100% of each participant’s account becomes nonforfeitable as of the date of termination. Vesting in the Company’s contribution portion of their accounts is based on years of continuous service, subject to the following vesting schedule: Years of Service Credited * 1 2 3 4 5 Percent Vested 0% 20% 40% 60% 100% *
